293 S.W.3d 483 (2009)
Alvin Charles WALKER, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 70168.
Missouri Court of Appeals, Western District.
October 6, 2009.
Scott C. Hamilton, Esq., Lexington, MO, for appellant.
Leonard L. Smith, Jr., Esq., Kansas City, MO, for respondent.
Before: ALOK AHUJA, P.J., and JAMES M. SMART, JR. and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Alvin Walker appeals a judgment entered by the Circuit Court of Lafayette County, which upheld the Director of Revenue's revocation of Walker's driving privileges based on his refusal to submit to a chemical test. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).